ON MOTION FOR REHEARING
DICE, Judge.
Appellants reurges his contention that there was a fatal variance between the allegation in the indictment and proof as to the name of the prosecutrix. While the prosecutrix testified upon the trial that her name was not Dora Ybarra, as alleged in the indictment, but that it was Olivia Ybarra, the evidence shows that she used the name Dora Ybarra in making her outcry of the rape and reporting it to the police. The three police officers who investigated the case and testified upon the trial knew the prosecutrix by the name of Dora Ybarra. In his motion for instructed verdict, appellant referred to the prosecutrix as “Olivia Ybarra alias Dora Ybarra.” The prosecutrix being known by two names, it was sufficient to state either in the indictment, Art. 401, supra.
The motion for rehearing is overruled.
Opinion approved by the Court.